        Case 1:16-cv-06788-PGG-JLC Document 99 Filed 04/18/19 Page 1 of 3
                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                                 4/18/2019
                                                                               DATE FILED: ______________
---------------------------------------------------------------X
MAYAGÜEZ S.A.,                                                 :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-6788 (PGG) (JLC)
                                                               :
CITIGROUP INC., et al.,                                        :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, this case has been referred to me for general pre-trial supervision by order

of reference dated July 19, 2018 (Dkt. No. 54); and

        WHEREAS, the Court held a conference with the parties on April 17, 2019 at which I set

forth on the record several rules related to the conduct of depositions consistent with Rule 30 of

the Federal Rules of Civil Procedure, and advised the parties that I would memorialize those

rules (and others) in a formal order; it is hereby

        ORDERED, that the following procedures shall govern depositions henceforth conducted

in this action. 1

             •      Counsel are instructed to avoid argumentative or repetitive questions and
                    speaking objections.

             •      Objections as to the form of the question shall be made by opposing counsel, who
                    shall simply state, “Objection,” or, at most, “Objection as to Form.” The
1
  Virtually all of these procedures are taken directly from Judge Kaplan’s helpful order in
Auscape International v. National Geographic Society, No. 02 Civ. 6441 (LAK), 2002 WL
31014829, at *1 (S.D.N.Y. Sept. 6, 2002). For additional guidance, the Court also commends to
the parties both Magistrate Judge Gorenstein’s memorandum order in Severstal Wheeling Inc. v.
WPN Corp., No. 10 Civ. 954 (LTS) (GWG), 2012 WL 1982132 (S.D.N.Y. May 30, 2012)
(addressing, inter alia, argumentative and non-concise objections and improper directions not to
answer), and Magistrate Judge Fitzsimmons’ ruling in Namoury v. Tibbetts, No. 3:04CV599
(WWE) (HBF), 2007 WL 638436 (D. Conn. Feb. 27, 2007) (regarding hypothetical questions at
depositions).
       Case 1:16-cv-06788-PGG-JLC Document 99 Filed 04/18/19 Page 2 of 3



               objecting counsel shall not speak any additional words concerning the basis of the
               objection unless the examining counsel requests a clarification. Any clarification
               as to the basis of the objection shall be stated as succinctly as possible, such as,
               “Argumentative,” or “Ambiguous,” or “Asked and Answered.” Objecting
               counsel should not pose questions to the deposing counsel. A party taking a
               deposition is entitled to do so without unnecessary interruption, including efforts
               at clarification. If clarification is required, it should be sought by the deponent,
               not by counsel.

           •   Objections to the responsiveness of the answer shall be made by the examining
               counsel, or by counsel for parties other than the deponent (if applicable), who
               shall simply state, “Move to strike as unresponsive.” The objecting counsel shall
               not speak any additional words concerning the basis of the motion unless
               deponent’s counsel requests a clarification. 2

           •   Once counsel representing any party states “Objection,” following a question,
               then all parties have preserved all possible objections to the form of the question
               unless the objector states a particular ground or grounds of objection, in which
               case that ground or those grounds alone are preserved. Similarly, if examining
               counsel states “Move to Strike,” following an answer, then all parties have
               preserved all possible objections to the responsiveness of the answer.

           •   Directions to the deponent not to answer a question are improper except on the
               ground of privilege, on the ground that the Court has ordered that such
               information is not subject to discovery, or to enable a party or deponent to present
               a motion to the Court for termination of the deposition on the ground that it is
               being conducted in bad faith, or in such a manner as to unreasonably annoy,
               embarrass, or oppress the moving party or deponent. Instructions not to answer a
               question given to a witness by counsel shall be kept to a minimum. All grounds
               for an instruction not to answer a question must be stated at the time the
               instruction is given. Failure to state a ground at that time will result in its waiver.
               When a privilege is claimed, the deponent must answer questions relevant to the
               existence, extent and/or waiver of the privilege, including questions addressing
               the date of privileged communication, who made the privileged communication,
               and the identity of persons to whom the contents of the statement have been
               disclosed.

           •   Finally and importantly, counsel are instructed to avoid any colloquy among
               themselves during the course of the deposition.




2
 If any third-party depositions are taken in this case, counsel of record are directed to provide a
copy of this order to counsel for the third parties in advance of their depositions.
                                                   2
     Case 1:16-cv-06788-PGG-JLC Document 99 Filed 04/18/19 Page 3 of 3




      Any violations of these guidelines may lead to the imposition of sanctions.

      SO ORDERED.

Dated: April 18, 2019
       New York, New York




                                              3
